Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 07/19/22 regarding application 16/866,657, in which no claims were amended, added, or cancelled. Claims 1-5 are pending in the application and have been reconsidered.

Response to Arguments
Applicant argues that “While Smith describes, edges and removal of edges, Smith does not specifically disclose or suggest the following features:

generating a second knowledge graph by deleting the third edge from the first knowledge graph; and coupling a first node among the first nodes and a second node among the second nodes which have been coupled to each other by the third edge in the first knowledge graph, via a fourth node to which the first node and the second node are coupled by edges in the second knowledge graph, and providing the word in the text and the entity linked with the word to a user.

More specifically, Smith does not specifically recite the coupling requirements stated relating to deletion of the third edge.”

In response, the examiner respectfully disagrees and maintains that Smith discloses:
generating a second knowledge graph by deleting the third edge from the first knowledge graph (a second graph may be derived from the first graph, such that the second-graph nodes respectively correspond to attributes of the first graph nodes, e.g. entities mentioned in documents, Col 9 lines 37-40, and a graph may be pruned to remove edges, Col 16 lines 45-51); and 
coupling a first node among the first nodes and a second node among the second nodes which have been coupled to each other by the third edge in the first knowledge graph, via a fourth node to which the first node and the second node are coupled by edges in the second knowledge graph (a derivative graph may be generated based on at least one of the three matrices H, G, and X, select Z to be one of H, G, or X, Col 14 lines 36-38, as well as the example at Col 15-16 lines 48-15, the nodes and edges considered “coupled” when represented in matrix form, Col 13 lines 61-67), and
providing the word in the text and the entity linked with the word to a user (presenting a data visualization that shows entities and their relationships with one another, Col 17 lines 47-50).

In other words, Smith is considered to disclose coupling a first node among the first nodes and a second node among the second nodes which have been coupled to each other by the third edge in the first knowledge graph, via a fourth node to which the first node and the second node are coupled by edges in the second knowledge graph because Smith teaches generating a derivative graph based on at least one of the three matrices H, G, and X, taking note that the particular language of the claim merely requires “coupling”. Applicant’s original specification contains no special definition of the word “coupling”, and so the term is given its plain and ordinary meaning, which according to dictionary.com is “to combine”. Representing all nodes of the graph in matrix form is fairly considered combining them. Further, the claims do not specifically require directly coupling any of the nodes, and Applicant’s specification frequently mentions that nodes may be either directly or indirectly coupled (see for example paragraph [0035] on pages 5-6). Accordingly, the particular language of the claim “…coupling a first node among the first nodes and a second node among the second nodes which have been coupled to each other by the third edge in the first knowledge graph, via a fourth node to which the first node and the second node are coupled by edges in the second knowledge graph” fails to rule out the matrix coupling of nodes disclosed by Smith. 


35 USC § 101 Abstract Idea Analysis (NOT A REJECTION)
Claims 1-5 are directed to linking an entity to a word in a text and providing the word in the text and the entity linked with the word to a user, which is not an abstract idea. This is solely for clarity of the record and is NOT a rejection.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (9,710,544).

Consider claim 1, Smith discloses a method performed by a computer (a computing device implements the process, Col 4 lines 31-34), the method comprising:
linking an entity in a first knowledge graph with a word in a text (the graph taken as input is created by extracting entities mentioned in unstructured text, Col 6 lines 14-15, Col 4 lines 39-45); 
based on a number of first edges coupled to each of first nodes that serve as a transition source and a number of second edges coupled to each of second nodes that serve as a transition destination in the first knowledge graph (first degree, second degree, and third degree connections involving nodes adjacent a node adjacent the source node, Col 11 lines 44-50, probabilistically sampling the nodes, Col 12 lines 16-21), identifying a third edge to be deleted from edges coupled to a third node among the second nodes which has a preset input order indicating a number of edges that transition to the third node (an edge shared between a node of the second graph and a respective adjacent node to be assessed is determined, and the shared edge is removed when the respective edge weight does not satisfy the threshold score, Col 16 lines 56-66, the nodes adjacent a node adjacent the source node considered to have a preset input order indicating a number of edges that transition, Col 11 lines 44-50); 
generating a second knowledge graph by deleting the third edge from the first knowledge graph (a second graph may be derived from the first graph, such that the second-graph nodes respectively correspond to attributes of the first graph nodes, e.g. entities mentioned in documents, Col 9 lines 37-40); and 
coupling a first node among the first nodes and a second node among the second nodes which have been coupled to each other by the third edge in the first knowledge graph, via a fourth node to which the first node and the second node are coupled by edges in the second knowledge graph (a derivative graph may be generated based on at least one of the three matrices H, G, and X, select Z to be one of H, G, or X, Col 14 lines 36-38, as well as the example at Col 15-16 lines 48-15, the nodes and edges considered “coupled” when represented in matrix form, Col 13 lines 61-67), and
providing the word in the text and the entity linked with the word to a user (presenting a data visualization that shows entities and their relationships with one another, Col 17 lines 47-50).


Consider claim 4, Smith discloses an apparatus comprising: a memory (memory 1020, Fig 5, Col 28 lines 38-40); and a processor coupled to the memory (processor 1010a, Fig 5, Col 28 lines 38-40) and configured to: 
link an entity in a first knowledge graph with a word in a text (the graph taken as input is created by extracting entities mentioned in unstructured text, Col 6 lines 14-15, Col 4 lines 39-45); 
based on a number of first edges coupled to each of first nodes that serve as a transition source and a number of second edges coupled to each of second nodes that serve as a transition destination in the first knowledge graph (first degree, second degree, and third degree connections involving nodes adjacent a node adjacent the source node, Col 11 lines 44-50, probabilistically sampling the nodes, Col 12 lines 16-21), identify a third edge to be deleted from edges coupled to a third node among the second nodes which has a preset input order indicating a number of edges that transition to the third node (an edge shared between a node of the second graph and a respective adjacent node to be assessed is determined, and the shared edge is removed when the respective edge weight does not satisfy the threshold score, Col 16 lines 56-66, the nodes adjacent a node adjacent the source node considered to have a preset input order indicating a number of edges that transition, Col 11 lines 44-50); 
generate a second knowledge graph by deleting the third edge from the first knowledge graph (a second graph may be derived from the first graph, such that the second-graph nodes respectively correspond to attributes of the first graph nodes, e.g. entities mentioned in documents, Col 9 lines 37-40); and 
couple a first node among the first nodes and a second node among the second nodes which have been coupled to each other by the third edge in the first knowledge graph, via a fourth node to which the first node and the second node are coupled by edges in the second knowledge graph (a derivative graph may be generated based on at least one of the three matrices H, G, and X, select Z to be one of H, G, or X, Col 14 lines 36-38, as well as the example at Col 15-16 lines 48-15, the nodes and edges considered “coupled” when represented in matrix form, Col 13 lines 61-67), and
provide the word in the text and the entity linked with the word to a user (presenting a data visualization that shows entities and their relationships with one another, Col 17 lines 47-50).
Consider claim 5, Smith discloses a non-transitory, computer-readable recording medium having stored therein a program (non-transitory computer readable storage medium, Col 29 lines 59-65) for causing a computer to execute a process comprising: 
linking an entity in a first knowledge graph with a word in a text (the graph taken as input is created by extracting entities mentioned in unstructured text, Col 6 lines 14-15, Col 4 lines 39-45); 
based on a number of first edges coupled to each of first nodes that serve as a transition source and a number of second edges coupled to each of second nodes that serve as a transition destination in the first knowledge graph (first degree, second degree, and third degree connections involving nodes adjacent a node adjacent the source node, Col 11 lines 44-50, probabilistically sampling the nodes, Col 12 lines 16-21), identifying a third edge to be deleted from edges coupled to a third node among the second nodes which has a preset input order indicating a number of edges that transition to the third node (an edge shared between a node of the second graph and a respective adjacent node to be assessed is determined, and the shared edge is removed when the respective edge weight does not satisfy the threshold score, Col 16 lines 56-66, the nodes adjacent a node adjacent the source node considered to have a preset input order indicating a number of edges that transition, Col 11 lines 44-50); 
generating a second knowledge graph by deleting the third edge from the first knowledge graph (a second graph may be derived from the first graph, such that the second-graph nodes respectively correspond to attributes of the first graph nodes, e.g. entities mentioned in documents, Col 9 lines 37-40); and 
coupling a first node among the first nodes and a second node among the second nodes which have been coupled to each other by the third edge in the first knowledge graph, via a fourth node to which the first node and the second node are coupled by edges in the second knowledge graph (a derivative graph may be generated based on at least one of the three matrices H, G, and X, select Z to be one of H, G, or X, Col 14 lines 36-38, as well as the example at Col 15-16 lines 48-15, the nodes and edges considered “coupled” when represented in matrix form, Col 13 lines 61-67), and
providing the word in the text and the entity linked with the word to a user (presenting a data visualization that shows entities and their relationships with one another, Col 17 lines 47-50).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.

Consider claim 2, the prior art does not fairly teach or suggest: “…dividing the second nodes into clusters of nodes by clustering the second nodes in accordance with an input order indicating a number of edges that transition to each of the second nodes, in accordance with a predetermined total number of edges to be reduced, assigning a first number indicating a number of edges to be reduced to a set of edges that transition to each of the clusters of nodes, and identifying, for each of the clusters of nodes, the first number of edges to be deleted from the set of edges.” Claim 3 contains subject matter allowable over the prior art because it includes the subject matter of claim 2 by virtue of its dependency.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/ 
Primary Examiner, Art Unit 2655                                                       08/24/22